Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or fairly suggest a device for processing concrete blocks including an arrangement for a mechanical processing of edges of the blocks, the arrangement being arranged above a block transport device and including at least first and second rows of rollers, the device further including arms for mounting of the rollers and a frame for suspension of the arms, wherein the arms each have a longitudinal axis extending parallel to a direction of transport of the blocks, the arms being pivotably connected with the frame via bearings and connected with the frame via springs, wherein the second row of rollers are positioned downstream of the first row of rollers, and wherein the arms of the second row of rollers are pivotably connected with the frame at a point upstream of the first row of rollers, as claimed in claim 1.
The prior art of record does not teach or fairly suggest a method for processing of concrete blocks including moulding the concrete blocks, mechanical processing of edges of the blocks on at least one side of the blocks in a wet concrete area and thereafter vacuum cleaning of the blocks, subsequently coating the concrete blocks and then curing the blocks, wherein the mechanical processing includes the step of processing burrs on the edges of the blocks and wherein chamfers on the blocks are not mechanically processed, as claimed in claim 11.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Mackey whose telephone number is (571)272-1135.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JAMES P MACKEY/Primary Examiner, Art Unit 1744